IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 125

                                                   OCTOBER TERM, A.D. 2014

                                                             October 8, 2014

TEDDY DEAN DANIELS,

Appellant
(Defendant),

v.                                               S-14-0023

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                    Appeal from the District Court of Sublette County
                         The Honorable Marvin L. Tyler, Judge

Representing Appellant:
      Office of the Public Defender: Diane M. Lozano, State Public Defender; Tina N.
      Olson, Chief Appellate Counsel; Kirk A. Morgan, Senior Assistant Appellate
      Counsel. Argument by Mr. Morgan.

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; Jenny L. Craig, Senior Assistant Attorney General; Darrell D.
      Jackson, Faculty Director; David E. Singleton, Student Director; and Sophie
      Dornbach, Student Intern, Prosecution Assistance Program. Argument by Mr.
      Singleton.

Before BURKE, C.J., and HILL, KITE*, DAVIS, and FOX, JJ.

*Chief Justice at time of oral argument.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KITE, Justice.

[¶1] The district court revoked Teddy Dean Daniels’ probation and reinstated his
prison sentence. Although the district court told Mr. Daniels in an earlier proceeding that
he would earn credit against his sentence for time spent in substance abuse treatment, it
refused to award him such credit based upon its belief that this Court’s jurisprudence
prohibited it. We conclude the district court had authority to give Mr. Daniels credit for
time spent in treatment and should have done so, in accordance with its earlier
representation, if he successfully completed treatment. It is not, however, clear from the
record whether he successfully completed treatment. Therefore, we reverse and remand
for a determination of that factual issue and the award of credit, if proper.

                                         ISSUES

[¶2]   Mr. Daniels presents the following issues on appeal:

              I.     Did the district court violate the double jeopardy
                     provisions of the Fifth Amendment to the Constitution
                     of the United States and Art. 1, § 11 of the Wyoming
                     Constitution when, following a probation revocation, it
                     failed to give credit for time served at an in-patient
                     treatment facility, contrary to a previous order and
                     sentence?

              II.    Did the district court violate the due process provisions
                     of the Fifth Amendment to the Constitution of the
                     United States and Art. I, § 6 of the Wyoming
                     Constitution when, following a probation revocation, it
                     failed to give credit for time served at an in-patient
                     treatment facility, contrary to a previous order and
                     sentence?

Although phrased differently, the State articulates the same issues.

                                         FACTS

[¶3] Mr. Daniels pleaded guilty in 2009 to one felony count of possession of over three
ounces of marijuana. The district court sentenced him to serve a term of incarceration of
one to three years but suspended the sentence in favor of two years of supervised
probation.



                                             1
[¶4] In September 2011, the State petitioned to revoke Mr. Daniels’ probation for using
controlled substances and consuming alcohol in a bar. Mr. Daniels admitted the
violations and the district court revoked his probation, but immediately reinstated it for
another two-year period. The district court verbally stated:

              The Defendant is to successfully complete an in-patient
              treatment program at his own cost and expense. The
              Defendant will be given credit off of his imprisonment
              sentence for his presentence incarceration on the Petition for
              Revocation of Probation plus every day while in in-patient
              treatment, assuming he’s successful. If the Defendant is not
              successful in treatment[, . . . ] the Court may not consider
              giving him credit for the time that he is in in-patient
              treatment.

The district court’s written order stated:

                     Defendant is given credit for One Hundred Sixty (160)
              days off of the minimum and maximum imprisonment
              sentence herein for presentence confinement. If Defendant
              successfully completes in-patient treatment, he will receive
              credit off of the minimum and maximum imprisonment
              sentence for his time in in-patient treatment[.]

[¶5] In September 2013, Mr. Daniels again violated the terms of his probation by
driving while under the influence of alcohol and running a flashing red light. He
admitted the violations, and, at an October 24, 2013, hearing, the district court imposed
the underlying one to three year sentence. Mr. Daniels sought credit for 434 days against
his sentence, but the district court awarded only 173 days, concluding that it could not
award credit for the time he spent in treatment. The district court stated the Wyoming
Supreme Court had, in a recent case, decided that a defendant was entitled to credit only
if he could be charged with escape for leaving the treatment center. The district court
concluded that since Mr. Daniels was not subject to a charge of escape, he was not
entitled to credit for the time he spent in the treatment center. Mr. Daniels appealed.

                                       DISCUSSION

[¶6] Mr. Daniels claims his constitutional rights to due process of law and not to be
placed twice in jeopardy for the same offense were violated when the district court
refused to grant credit against his sentence for the time he spent in in-patient substance
abuse treatment. We review asserted violations of constitutional rights de novo. Tucker
v. State, 2009 WY 107, ¶ 11, 214 P.3d 236, 240 (Wyo. 2009).



                                             2
[¶7] We begin with Mr. Daniels’ due process argument because it is dispositive. Due
process of law is guaranteed by the Fifth and Fourteenth Amendments to the United
States Constitution and Art. 1, § 6 of the Wyoming Constitution. A district court’s failure
to award proper credit for presentence confinement results in an illegal sentence and
violates the defendant’s right to due process of law. See, e.g., Gomez v. State, 2004 WY
15, 85 P.3d 417 (Wyo. 2004); Cothren v. State, 2013 WY 125, 310 P.3d 908 (Wyo.
2013).

[¶8] Although Wyoming has no statute governing when a defendant is entitled to
presentence confinement credit, we have addressed the issue in our case law. Hedge v.
State, 696 P.2d 51, 52 (Wyo. 1985). The district court relied on our October 22, 2013,
decision in Yearout v. State, 2013 WY 133, 311 P.3d 180 (Wyo. 2013), in ruling it could
not give Mr. Daniels credit against his sentence for the time he spent in treatment. Mr.
Yearout claimed he was entitled to credit against his original sentence for the time he
spent in treatment while on probation. We reviewed our case law and concluded a
district court must award credit against a sentence when the defendant is in “official
detention.” Id., ¶ 8, 311 P.3d at 182. Typically, official detention does not include
supervision on probation or parole. Id., citing Wyo. Stat. Ann. § 6-5-201(a)(ii).
“However, if a condition of probation subjects a defendant to a charge of escape, he is
entitled to credit against his sentence for the time spent in that environment.” Yearout, ¶
8, 311 P.3d at 182, citing Blouir v. State, 950 P.2d 53, 55 (Wyo. 1997). See also
Weedman v. State, 792 P.2d 1388, 1389 (Wyo. 1990) (recognizing defendant entitled to
credit for presentence confinement due to his indigency and holding that “credit should
be granted against the minimum and maximum term of each concurrent sentence”). In
Yearout’s case, there was no evidence that he would have been subject to a charge of
escape if he left the treatment facility; therefore, he was not entitled to credit.

[¶9] The district court in the case at bar suggested that the Yearout decision changed or
extended the law on presentence confinement credit in Wyoming. That was not accurate;
Yearout was entirely consistent with our earlier precedent. In YellowBear v. State, 874
P.2d 241, 245-46 (Wyo. 1994), the district court ordered the defendant to undergo
substance abuse treatment on three different occasions. The district court did not give
him credit against his underlying sentence for any of the time he spent in treatment. We
concluded YellowBear was entitled to credit for one of his treatment programs but not for
the other two. In reaching that decision, we considered the wording the district court
used in its orders to determine whether the defendant was subject to a charge of escape
from official detention if he left the treatment facilities. Id.

[¶10] The order which established official detention stated that YellowBear was
considered in custody while in the treatment program and prohibited him from leaving
the treatment center except in custody of the sheriff’s department. Id. at 245. The
language of the other two orders, which did not rise to the level of official detention,
indicated that he was on supervised probation while in treatment. Id. at 246. See also


                                            3
Beyer v. State, 2008 WY 137, ¶¶ 8-11, 196 P.3d 777, 780-81 (Wyo. 2008) (analyzing the
defendant’s claim that he was entitled to credit for time spent in treatment using the
rationale from YellowBear); Morrison v. State, 2012 WY 41, 272 P.3d 321 (Wyo. 2012)
(defendant not entitled to credit for time spent in outpatient treatment program because
court order did not state that he was in official detention); Center v. State, 2011 WY 73,
252 P.3d 963 (Wyo. 2011) (defendant entitled to presentence confinement credit because
order stated he would be subject to immediate imprisonment if he failed to complete an
inpatient treatment program).

[¶11] A district court must award credit when a defendant is in official detention;
however, it also has discretion to award credit in other circumstances. “The rule in
Wyoming is that the trial judge has discretion to grant or deny credit for time served in
presentence custody where such custody is not due to the defendant’s indigency and the
sum of such time spent plus the sentence does not exceed the maximum allowable
sentence.” Hedge, 696 P.2d at 52. See also Jones v. State, 602 P.2d 378, 381 (Wyo.
1979). In Sweets v. State, 2001 WY 126, ¶ 7, 36 P.3d 1130, 1131-32 (Wyo. 2001), the
defendant was serving an earlier unrelated sentence when he negotiated a plea agreement
which included credit for some of that time against his second sentence. Although we
concluded the defendant’s detention did not meet the definition of presentence
confinement because he was incarcerated on a different charge, we used the same
rationale as in Hedge and Jones and concluded the district court had discretion to grant
presentence confinement credit that the defendant was not otherwise entitled to receive.
Id.

[¶12] It is, therefore, clear that district courts have the authority to order that a defendant
will be in official detention while in in-patient treatment, thereby entitling him to
presentence credit for that time. See YellowBear, supra. When the district court ordered
after the first revocation proceeding that Mr. Daniels would receive credit for successful
completion of inpatient treatment, it could have also stated that he would be in official
detention and subject to escape charges for leaving the facility. The district court did not,
however, include that provision in its order.

[¶13] Even though Mr. Daniels was not in official detention, the district court had
discretion to award presentence confinement credit for the time he spent in in-patient
treatment. See Sweets, supra. Contrary to the district court’s ruling at the second
revocation disposition hearing, there was nothing in the law to prohibit it from granting
credit under the circumstances presented here, and the district court erred as a matter of
law by ruling it did not have authority to award such credit. In general, a court should
honor its earlier rulings unless there is a legitimate reason not to do so. See, e.g., Fullmer
v. Meacham, 387 P.2d 1007, 1009 (Wyo. 1964) (holding that judge’s oral pronouncement
typically must be given effect). Given the district court told Mr. Daniels he would
receive credit for the time he spent successfully completing in-patient treatment, it abused
its discretion by subsequently denying such credit without justification. In absence of


                                              4
evidence to support its decision to change its order, the district court should have
followed its earlier ruling.

[¶14] Our determination that the district court should have complied with its earlier
ruling does not, however, end the analysis in this case. The district court stated Mr.
Daniels would be granted credit if he successfully completed in-patient treatment. At the
probation revocation disposition hearing, the district court did not make a finding as to
whether or not Mr. Daniels successfully completed in-patient treatment, and there was
conflicting evidence about that factual matter. Mr. Daniels represented himself at the
hearing and provided documentation apparently showing he completed a treatment
program in 2011, but that could not have been the treatment program he was ordered to
complete in 2012. The prosecutor stated that she believed Mr. Daniels had successfully
completed treatment after the earlier revocation hearing but did not have confirmation
and suggested the probation officer address that matter. The probation officer stated:
“[Mr. Daniels] did complete treatment at Southwest Counseling Center. The discharge
summary I have says that he was of maximum benefit, so not a complete completion, but
he did do well in treatment.” The district court noted the discrepancy in the evidence and
indicated it was “unclear” whether Mr. Daniels had successfully completed treatment.
Given the discrepancy in the record, remand is appropriate to determine whether or not
Mr. Daniels successfully completed treatment.

[¶15] Reversed and remanded for proceedings consistent with this opinion.




                                            5